Citation Nr: 0011185	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  94 - 26 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to a rating in excess of 10 percent for residuals 
of a lumbar strain prior to January 5, 1998. 

Entitlement to an effective date prior to January 5, 1998, 
for the grant of an increased rating of 20 percent for 
service-connected lumbar strain.  

Entitlement to a rating in excess of 20 percent for service-
connected lumbar strain on or after January 5, 1998.

Entitlement to a rating in excess of 10 percent for residuals 
of a left knee injury.

Entitlement to a rating in excess of 10 percent for residuals 
of a left ankle sprain.


REPRESENTATION

Appellant represented by:	AMVETS

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
January 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March 1993, 
November 1996 and May 1998 from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This case has been appealed to the Board on several 
occasions.  In a February 1993 decision, the Board granted 
service connection for residuals of a lumbar strain, 
residuals of a left knee injury, and residuals of a left 
ankle sprain.  A rating decision of March 1993 implemented 
that decision, assigning noncompensable evaluations for those 
disabilities from the day following service separation, and 
the veteran appealed for higher disability evaluations.  
During the pendency of that appeal, additional service 
medical records and other evidence were received at the RO.  
A rating decision of November 1996 granted increased 
evaluations of 10 percent each for the veteran's service-
connected residuals of a lumbar strain, residuals of a left 
knee injury, and residuals of a left ankle sprain, effective 
in November 1996.  

The veteran continued her appeal for ratings in excess of 10 
percent for her service-connected back, knee, and ankle 
disabilities.  In March 1997, she filed a Notice of 
Disagreement with the effective date of the assignment of 
increased ratings of 10 percent each for those disabilities, 
noting that her claim had been actively pursued since 
February 1991.  In June 1997, the Board issued its decision 
granting the appeal for earlier effective dates of January 5, 
1991 for the assignment of 10 percent evaluations for the 
veteran's service-connected residuals of a lumbar strain, 
residuals of a left knee injury, and residuals of a left 
ankle sprain.  Thereafter, the Board remanded the issues of 
entitlement to ratings in excess of 10 percent each for those 
disabilities in order to obtain current VA orthopedic and 
neurologic examinations of the veteran, including 
consideration of the provisions of  38 C.F.R. Part 4, §§ 4.40 
and 4.45 (1996) and  DeLuca v. Brown,  8 Vet. App. 202 
(1995).  

The Board's decision of June 1997 granting earlier effective 
dates of January 5, 1991, for the assignment of 10 percent 
evaluations for the veteran's service-connected residuals of 
a lumbar strain, residuals of a left knee injury, and 
residuals of a left ankle sprain was implemented by rating 
action of July 1997.  While the case was in Remand status, a 
rating decision of May 1998 granted an increased rating of 20 
percent for lumbar strain, effective January 5, 1998.  The 
veteran then initiated and perfected an appeal seeking an 
effective date prior to January 5, 1998, for the assignment 
of an increased rating of 20 percent for lumbar strain.  

The development requested on Remand has been satisfactorily 
completed, and the case is now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The claims for increased ratings for service-connected 
lumbar strain, left knee injury, and left ankle sprain are 
plausible and capable of substantiation.  

2.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

3.  Prior to January 5, 1998, the veteran's service-connected 
residuals of lumbar strain were manifested by characteristic 
pain on motion, without clinical findings of degenerative or 
traumatic arthritis, limitation of lumbar motion, persistent 
symptoms compatible with sciatic neuropathy, or muscle spasm 
on extreme forward bending or unilateral loss of lateral 
spine motion in the standing position.

4.  On and after January 5, 1998, the veteran's service-
connected residuals of lumbar strain were manifested by 
limitation of lumbar motion to 70 degrees, with functional 
loss due to pain on motion.

5.  At all times subsequent January 5, 1991, the day 
following service separation, the veteran's service-connected 
residuals of a left knee injury have been manifested by 
complaints of pain on motion, without objective clinical 
findings of impairment of gait, limitation of motion, 
subluxation, instability, weakness, incoordination, easy 
fatigability, or other functional impairment of the left 
knee.   

6.  At all times subsequent January 5, 1991, the day 
following service separation, the veteran's service-connected 
residuals of a left ankle sprain have been manifested by 
consistent complaints of pain on use, without objective 
clinical findings of impairment of gait, limitation of 
motion, ankylosis, instability, malunion, weakness, 
incoordination, easy fatigability, or any other functional 
impairment of the left ankle.   


CONCLUSIONS OF LAW

1.  The claims for increased ratings for service-connected 
lumbar strain, left knee injury, and left ankle sprain are 
well grounded because they are plausible and capable of 
substantiation.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991).

2.  The criteria for a rating in excess of 10 percent for 
residuals of lumbar strain are not met prior to January 5, 
1998.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. 
Part 4, §§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5295 (1999).

3.  An effective date prior to January 5, 1998, for the 
assignment of an increased evaluation of 20 percent for 
residuals of lumbar strain is not warranted.  38 U.S.C.A. 
§ 5110 (b)(2) (West 1991);  38 C.F.R. §§ 3.400 (o)(2) and (r) 
(1999).  

4.  The criteria for a rating in excess of 20 percent for 
residuals of lumbar strain are not met on or after January 5, 
1998.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. 
Part 4, §§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5292 (1999).

5.  The criteria for a rating in excess of 10 percent for 
residuals of a left knee injury are not met on or after 
January 5, 1991.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  
38 C.F.R. Part 4, §§ 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (1999).

6.  The criteria for a rating in excess of 10 percent for 
residuals of a left ankle sprain injury are not met on or 
after January 5, 1991.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991);  38 C.F.R. Part 4, §§ 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims are plausible and 
are thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability.  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  We further find that the facts relevant to 
the issues on appeal have been properly developed and that 
the statutory obligation of VA to assist the veteran in the 
development of her claims has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  In that connection, we note that the RO 
has obtained available evidence from all sources identified 
by the veteran, that she has declined a personal hearing, and 
that she has undergone comprehensive private and VA 
orthopedic, neurologic, and radiographic examinations in 
connection with her claims.  On appellate review, the Board 
sees no areas in which further development might be 
productive.

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (1999) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
bilateral defective hearing.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the most current evidence of record is not adequate for 
rating purposes.  However, the appellant's appeals have all 
arisen from her initial claim and from the initial rating 
action taken pursuant to that claim, including earlier 
effective date claims and increased rating claims.  This case 
addresses the assignment of initial ratings for disabilities 
following an initial award of service connection for those 
disabilities.  

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App.  119 (1999).  Therefore, the Board will review the 
medical evidence of record as it pertains to the disabilities 
at issue from the effective date of the initial rating 
evaluations.  Fenderson, id.

I.  Evidentiary and Procedural History

The history of the veteran's inservice treatment for lumbar, 
left knee, and left ankle problems has been fully detailed in 
the Board's June 1997 decision.  That evidence has been given 
full consideration, and will not be reiterated for purposes 
of this decision.  

On service separation examination, the veteran noted a 
history of left ankle sprain with occasional pain, as well as 
recurrent low back pain.  The report of service separation 
examination, conducted in January 1991, disclosed that her 
spine, musculoskeletal system, and lower extremities were 
normal.  

The appellant's original claim for VA disability compensation 
benefits was received at the RO in February 1991.  On VA 
examination in May 1991, she complained of low back and left 
ankle pain since 1988 and intermittent left knee pain, and 
reported that she had lost two days from work in the previous 
six weeks.  Examination disclosed lateral flexion to 30 
degrees, bilaterally, but there was otherwise no limitation 
of motion or muscle spasm of the lumbar spine; no limitation 
of motion or restriction of the left knee; and no swelling, 
tenderness, or limitation of motion of the left ankle, 
although a mild weakness was noted on eversion of the left 
foot.  Motor, sensory, and reflex examination of the back and 
lower extremities was normal.  SensoryX-ray examination of 
the left knee disclosed a small amount of joint effusion in 
the suprapatellar bursa on the left, while X-rays of the 
lumbosacral spine and left ankle were normal.  The pertinent 
diagnoses included lumbar strain; old left ankle sprain; and 
status post left ankle injury with no residual deformity.  

Private treatment records from the Columbus Women's Clinic 
show that the veteran was seen in June 1991 for complaints of 
low back, left knee, and left ankle pain.  Examination 
disclosed mild pain over the L4-5 area.  X-ray examination of 
the left knee and left ankle disclosed no definite 
abnormalities.  The diagnosis was chronic low back pain; rule 
out structural problem [left] knee.  

A rating decision of October 1991 denied entitlement to 
service connection for residuals of a lumbar strain, for 
residuals of a left knee injury, and for residuals of a left 
ankle injury.  The appellant initiated a timely appeal of 
that decision, asserting that she continued to experience 
daily low back pain on sitting or standing, and that she was 
obliged to wear an ankle brace due to left ankle pain.  

A medical report from the Navy and Marine Corps Ready Reserve 
Center, dated in January 1992, shows that the veteran 
complained and gave a history of low back pain while on 
active duty, documented in her service medical records.  
Following an evaluation, she was placed on the Temporary Not 
Physically Qualified list for a period of six months [until 
June 23, 1992].  

A Board decision of February 1993 granted service connection 
for residuals of a lumbar strain, for residuals of a left 
knee injury, and for residuals of a left ankle injury, 
finding, in pertinent part, that back, left ankle, and left 
knee manifestations shown during service were shown to have 
continued following separation from service.  

A rating decision of March 1993 implemented the Board 
decision of February 1993, granting service connection for 
residuals of a lumbar strain, for residuals of a left knee 
injury, and for residuals of a left ankle injury, each 
evaluated as noncompensably disabling from January 5, 1991, 
the day following the date of service discharge.  The veteran 
appealed that decision, seeking compensable evaluations for 
each disability.  

In her substantive appeal, the appellant stated that she 
experienced back pain on changes in the weather; that her 
back pain was sufficient to restrict her activity and her 
ability to work in the home; and that her back pain caused 
her to miss time from work.  She further stated that she 
experiences frequent severe pain in her left knee and ankle 
on changes in the weather, with a corresponding restriction 
in her mobility.  She further argued that she was not able to 
miss work to see a doctor because of the pain in her back, 
left knee, and left ankle, and that if she missed work due to 
those pains, she would lose her job.  

A VA fee-basis examination was conducted in April 1996.  The 
report of examination noted the veteran's statement that she 
injured her back while in service, and that she had continued 
to have chronic mechanical back pain, without radiation into 
the lower extremities.  Examination disclosed that forward 
flexion was accomplished to 90 degrees, extension to 30 
degrees, and lateral flexion to 30 degrees, bilaterally.  
Neurologic testing disclosed active and symmetrical deep 
tendon reflexes, normal muscle strength, normal sensation, 
and negative straight leg raising, bilaterally.  X-rays of 
the lumbosacral spine revealed no bony or soft tissue 
abnormalities, and disc spaces were well-preserved.  The 
examiner stated that the veteran injured her lower back in 
1988; that she has had chronic variable lower back pain 
since; and that she had a good range of lumbosacral motion 
without signs of radiculopathy.  He further noted her history 
of inservice injury to the left knee aboard ship, and that 
currently her chief complaint was residual knee pain.  Range 
of left knee motion was full, no swelling or instability was 
present, and there was no pain to patellar pressure.  The 
veteran's left ankle was not examined.  X-ray examination of 
the left knee and left ankle was normal.  The diagnoses were 
chronic lumbosacral strain; chronic left knee sprain; and 
status post left ankle sprain, now asymptomatic.

A rating action of May 1996 continued the denial of 
entitlement to compensable ratings for the appellant's 
service-connected residuals of a lumbar strain, residuals of 
a left knee injury, and residuals of a left ankle injury.  

In a Substantive Appeal filed in July 1996, the veteran 
asserted that the RO had misread her medical records; that 
her back condition is more than slight in degree; that she is 
obliged to sit on a heating pad while at work to alleviate 
her back pain; that the findings with regard to her ability 
to bend and rotate are in error; that her left knee and ankle 
pain is severe and requires that she wear knee and ankle 
braces; and that another VA examination is warranted.

Private treatment records from James MacKessy, MD, dated in 
August 1996, show that the veteran was seen for complaints of 
low back pain of several weeks' duration, without radiation 
into the lower extremities or urinary or bowel changes, and 
with no history of recent trauma.  Examination of the back 
revealed point tenderness in the sacroiliac joint, 
bilaterally, but particularly on the left, and testing of 
foot strength disclosed cogwheeling on the left, with good 
strength on the right.  Straight leg raising was negative, 
bilaterally.  The veteran was again seen in November 1996 
with complaints of low back pain for the past five days, 
without radiation into the lower extremities.  Examination of 
the back revealed sacroiliac joint tenderness, bilaterally, 
but particularly on the left, and testing of foot strength 
disclosed cogwheeling on the left, with good strength on the 
right.  There were no neurovascular findings, and straight 
leg raising was negative, bilaterally.  

A VA fee-basis examination was conducted on September 23, 
1996.  The report of examination cited the veteran's 
complaints of constant low back pain, without radiation into 
the lower extremities; left ankle pain when walking; and left 
knee pain when walking or running.  She further complained of 
pain on all motions of the back or left knee, and reported 
that she took four Extra Strength Tylenol daily.  Examination 
revealed a completely normal range of motion in the back, 
hips, knees, and ankles, bilaterally.  Sensation was normal 
to light touch in the lower extremities; and reflexes were 
equal and active at hamstrings, knees, and ankles, 
bilaterally.  She could walk easily on heels and toes, but 
declined to squat more than 30 degrees due to complaints of 
pain.  Straight leg raising elicited complaints of back 
discomfort at 80 degrees, bilaterally, and there was a 
ratchety give-way of the toe extensors, bilaterally.  She 
complained of a 2+ tenderness over the paraspinal muscles in 
the area of L4-5, bilaterally.  X-rays of the lumbosacral 
spine revealed that the lumbar bodies and intervertebral 
discs were of normal height, without degenerative changes, 
spondylolysis, spondylolisthesis, or other abnormalities.

Examination of the left knee revealed normal stability at 
both the medial and lateral ligaments, drawer's sign was 
negative, and there was no crepitation on motion of the knee 
joint.  A Grade II tenderness was noted over the anterior and 
posterior joint lines of the left ankle.  X-ray examination 
of the left knee and left ankle disclosed no evidence of 
fracture, dislocation, or other abnormality.  

A rating action of November 1996 granted increased 
evaluations of 10 percent each for the appellant's service-
connected residuals of a lumbar strain, residuals of a left 
knee injury, and residuals of a left ankle injury, effective 
September 23, 1996, the date of the VA fee-basis examination.  
The basis for each of the increased ratings was stated to be 
pain on motion.  A Supplemental Statement of the Case was 
issued providing pertinent law and regulations regarding the 
rating for such disabilities and the effective dates of 
awards based on original claims and claims for increase.

The veteran continued her appeal for increased disability 
evaluations and further sought an effective date prior to 
September 23, 1996, for assignment of 10 percent evaluations 
for her service-connected back, left knee, and left ankle 
disabilities.

Following the Board's June 1997 grant of the appeal for an 
earlier effective date for the assignment of 10 percent 
evaluations for her service-connected back, left knee, and 
left ankle disabilities, and Remand for further development, 
additional private medical records of the veteran were 
received at the RO.  

Private treatment records from Rosalee Beverly, MD, dated 
from June to November 1991, show that the veteran was seen 
for complaints of back pain in July 1991.  Examination of the 
back disclosed mild tenderness over L4-5, but no motor, 
sensory, and reflex deficits.  X-ray examination of the left 
knee and left ankle in July 1991 revealed no bony or soft 
tissue abnormalities.  The pertinent diagnosis was chronic 
low back pain.  

Private medical records were received from J. A. Giersch, MD 
(Central Ohio Medical Group).  Those records, dated in March 
1992, cited the veteran's complaints of a generalized, 
constant fatigue, falling asleep at work and once while 
driving.  There were no findings related to the disabilities 
at issue.  The diagnosis was fatigue.  Additional private 
treatment records from the Central Ohio Medical Group (Drs. 
Gibbs, Giersch, and others), dated from March 1992 to 
November 1997, show no treatment or findings with respect to 
the disabilities at issue.  

A report of VA fee-basis orthopedic examination, conducted on 
January 5, 1998, cited the veteran's complaints of prominent 
pain at her lower back, left knee, and left ankle, as well as 
stiffness in the lower back.  It was noted that the veteran 
was employed on a full-time basis as a computer specialist, 
that her work was mainly sedentary, and that she was not 
taking medication for her back, knee and ankle conditions.  
Examination of the back disclosed no evidence of muscle 
spasm, deformity, or radiculopathy.  On forward flexion, 
motion was limited to 70 degrees, and the veteran was unable 
to touch her toes.  X-ray of the lumbosacral spine revealed 
no bony abnormalities and disc spaces were well preserved.  
The diagnosis was chronic lumbosacral strain.

The VA fee-basis orthopedic examination showed that the 
appellant walked with a normal gait, that range of motion of 
the left knee was full from 0 degrees on extension to 150 
degrees of flexion, and that ligaments were normal, no 
effusion was present, and patellar pressure elicited no pain.  
A full range of left ankle motion was demonstrated, with 
dorsal flexion to 20 degrees, plantar flexion to 40 degrees, 
inversion to 30 degrees, and eversion to 20 degrees.  X-rays 
of the left knee and left ankle revealed no bone, joint, or 
soft tissue abnormalities.  The diagnoses were chronic left 
knee and left ankle sprain.

A report of VA fee-basis neurologic examination, conducted in 
January 1998, cited the veteran's complaints of recurrent low 
back pain radiating into her buttocks but without 
paresthesias or loss of sensation, and left knee and ankle 
pain.  Examination confirmed limitation of lumbar motion to 
70 degrees on forward flexion, with normal muscle strength 
(5/5) and bulk and no atrophy; intact sensation to vibratory 
touch and pinprick; and active reflexes.  Straight leg 
raising was positive on the right at 90 degrees, with pain in 
the buttock but not the lumbosacral spine.  The veteran has a 
normal gait.  The neurologic examiner stated that he found no 
evidence of peripheral nerve dysfunction.  

A rating decision of May 1998 granted an increased rating of 
20 percent for lumbar strain, effective January 5, 1998, the 
date of the recent VA examination, while continuing the 10 
percent evaluations for the veteran's left knee and ankle 
disabilities.  The veteran appealed, seeking an effective 
date of January 5, 1991, the day following the date of 
service discharge, for the grant of an increased rating of 20 
percent for her service-connected lumbar strain.  She 
continued her appeal for ratings in excess of 10 percent for 
her service-connected left knee and ankle disabilities.  

A letter from the veteran, received in October 1998, 
addressed the severity of her back, knee and ankle 
symptomatology.

Additional private treatment records from James MacKessy, MD, 
dated from December 1994 to April 1998, show that the veteran 
was seen for complaints of fatigue in December 1994, that she 
had a family history of chronic fatigue, that she performed a 
routine exercise program every day, that she had an 8-month-
old child that she fed at night, and that she had been 
working approximately 20 hours of overtime per week.  
Examination disclosed that she was well-developed, that her 
gait, station, and coordination were within normal limits, 
and that there was no edema or the extremities.  As noted, 
records dated in August 1996 show that the veteran was seen 
for complaints of low back pain of several weeks' duration, 
without radiation into the lower extremities or urinary or 
bowel changes, and with no history of recent trauma.  
Examination of the back revealed point tenderness in the 
sacroiliac joint, bilaterally, while straight leg raising was 
negative, bilaterally.  In November 1996, the veteran again 
complained of low back pain for the past five days, without 
radiation into the lower extremities.  Examination of the 
back revealed sacroiliac joint tenderness, bilaterally; there 
were no neurovascular findings; and straight leg raising was 
negative, bilaterally.  

Dr. MacKessy's records further show that in March 1997, a 
plantar wart was noted over the lateral surface of the 
veteran's right heel, and point tenderness was found over the 
plantar fascia at the insertion of the heel.  In April 1998, 
she complained of left-sided abdominal pain and back pain 
with radiation into the left lower extremity.  Examination 
disclosed point tenderness in the midline of the lower lumbar 
spine, tenderness in the left buttock area, positive straight 
leg raising on the left, and decreased deep tendon reflexes 
at the left ankle and weakness to extension of the left foot.  
The assessment was low back pain with radiculopathy of the 
left leg and possibly abdomen, and heat and exercise were 
recommended.  Subsequent medical records reflect no similar 
complaints or findings.

VA outpatient records dated in February 1999 show that the 
veteran complained of foot, back and left ankle pain, without 
treatment or findings.  

Letters from the veteran, received in January, March and 
July1999, addressed the severity of her back, knee and ankle 
symptomatology.

In March 1999, the veteran submitted records from a private 
podiatrist, dated in February and March 1999, and claimed 
service connection for plantar fasciitis of the left foot.  
That claim was denied by rating decision of May 1999, and 
there is no evidence of a timely appeal of that 
determination.

In an April 1999 letter, the veteran stated that there was no 
information to be obtained from the VA clinic.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).  

The Board has reviewed and discussed the medical record in 
detail, and that evidence will be cited but not repeated for 
purposes of this analysis.  

Entitlement to a Rating in Excess of 10 percent for Lumbar 
Strain Prior to January 5, 1998, and Entitlement to a Rating 
in Excess of 20 Percent for Lumbar Strain on and after 
January 5, 1998

The record shows that prior to January 5, 1998, the veteran's 
service-connected lumbar strain is rated as 10 percent 
disabling under the provisions of  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5295, which provides a 10 percent evaluation 
where there is characteristic pain on motion, a 20 percent 
rating where there is muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in the 
standing position; and a 40 percent evaluation where symptoms 
are severe, with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, easy fatigability, 
incoordination, pain on motion, pain on use, and weakness.  
See  38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 (1999);  
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on  which 
ratings are based adequately portray the anatomical damage, 
and  the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. Part 4, § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.). 
(c) Weakened movement (due to muscle injury, disease or 
injury of  peripheral nerves, divided or lengthened tendons, 
etc.). 
(d) Excess fatigability. 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly. (f) Pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. Part 4, 
§ 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints . . . .  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (1999). 

As noted, prior to January 5, 1998, the veteran's service-
connected lumbar strain is rated as 10 percent disabling 
under the provisions of  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5295, based upon characteristic pain on 
motion.  The evaluation of that disability has also been 
considered under the provisions of  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Codes (DC) 5003 (degenerative arthritis), 
DC 5010 (traumatic arthritis), DC 5292 (limitation of lumbar 
motion) and DC 5293 (intervertebral disc 

disease).  Limitation of motion of the lumbar spine is rated 
as 10 percent when slight; as 20 percent disabling when 
moderate; and as 40 percent disabling when severe.  
Intervertebral disc syndrome is rated as 10 percent when 
mild; as 20 percent disabling when moderate, with recurring 
attacks; as 40 percent disabling when severe, with recurring 
attacks, and only intermittent relief; and as 60 percent when 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  

In the instant appeal, the record shows that the veteran's 
spine was normal and no low back symptoms or abnormalities 
were noted on service separation examination, while a slight 
limitation of lumbar motion was noted on a single VA 
examination in May 1991.  Full flexion of the lumbar spine 
was shown on VA examinations in April 1996 and in September 
1996, or on private examinations in August and November 1996, 
and those examination reports found no evidence of muscle 
spasm or radiculopathy.  X-ray studies have never shown 
evidence of degenerative or traumatic arthritis of the 
lumbosacral spine.  Further, there has been no clinical 
evidence of functional loss of the lumbar spine due to flare-
ups, easy fatigability, incoordination, or weakness.  
Instead, the record disclosed the veteran's consistent 
complaints of low back pain, and she was awarded a 10 percent 
evaluation under DC 5295, based upon characteristic pain on 
motion, from January 5, 1991, the day following service 
separation.  On VA orthopedic and neurologic examinations on 
January 5, 1998, limitation of forward flexion of the lumbar 
spine to 70 degrees was clinically demonstrated for the first 
time.  

The Board finds that a rating in excess of 10 percent is not 
warranted for the veteran's low back disability under any 
other potentially applicable diagnostic code prior to January 
5, 1998, because there is no radiological evidence of 
degenerative or traumatic arthritis of the lumbar spine, as 
contemplated under diagnostic codes 5003 and 5010; there is 
no clinical evidence of a chronic limitation of lumbar 
motion, as contemplated under diagnostic code 5292; and there 
is no clinical 

evidence of neurological symptoms compatible with sciatic 
neuropathy, as contemplated under diagnostic code 5293.  
Further, a rating in excess of 10 percent under DC 5295 is 
not warranted prior to January 5, 1998, because there is no 
clinical evidence of muscle spasm on extreme forward bending 
or unilateral loss of lateral spine motion in the standing 
position, as required for a 20 percent evaluation under that 
diagnostic code.  For the reasons stated, the Board finds and 
concludes that a rating in excess of the currently assigned 
10 percent evaluation for lumbar strain is not warranted 
prior to January 5, 1998, under any other potentially 
applicable diagnostic code or under the diagnostic code in 
effect prior to that date.  

The Board further finds that an increased evaluation under 
the provisions of  38 C.F.R. Part 4, §§ 4.40, 4.45 and 4.49 
is not warranted prior to January 5, 1998, because the 
veteran's evaluation under DC 5295 contemplates painful 
motion, and there are no additional disability factors, such 
as functional loss of the lumbar spine due to flare-ups, easy 
fatigability, incoordination, or weakness, which would 
warrant an additional disability rating under those 
regulations.  While the veteran's lumbar strain was rated 
based upon characteristic pain on motion under DC 5295 during 
the period prior to January 5, 1998, the grant of additional 
compensation based upon loss of function due to painful 
motion would constitute pyramiding (paying the veteran twice 
for the same symptoms), which is prohibited under the 
provisions of  38 C.F.R. § 4.14 (1999). 

The record further shows that on VA orthopedic and neurologic 
examinations conducted on January 5, 1998, limitation of 
forward flexion to 70 degrees was found for the first time, 
and an increased rating of 20 percent was granted under DC 
5292, effective January 5, 1998, the date of the cited 
examination reports.  The Board finds that the clinical 
findings on the cited VA orthopedic and neurologic 
examinations of January 5, 1998, warrant assignment of an 
increased rating under diagnostic code 5292, based upon 
evidence of limitation of lumbar motion to 70 degrees, 
together with complaints of pain on motion of the lumbar 
spine.  However, more than a slight limitation of lumbar 
motion is not demonstrated.  Again the Board finds that there 
is no radiological evidence of degenerative or traumatic 

arthritis of the lumbar spine, as contemplated under 
diagnostic codes 5003 and 5010; no clinical evidence of 
chronic moderate neurological symptoms compatible 
with sciatic neuropathy, as contemplated under diagnostic 
code 5293; and no clinical evidence of muscle spasm on 
extreme forward bending or unilateral loss of lateral spine 
motion in the standing position, as required for a 20 percent 
evaluation under diagnostic code 5295.  The Board finds and 
concludes that a rating in excess of the currently assigned 
20 percent evaluation for lumbar strain is not warranted on 
or after January 5, 1998, under any other potentially 
applicable diagnostic code.  

However, the record shows that the veteran has consistently 
complained of pain on lumbar motion, and that on and after 
January 5, 1998, the veteran's increased rating evaluation of 
20 percent is predicated upon findings of limitation of 
forward flexion of the lumbar spine to 70 degrees, together 
with evidence of painful motion as contemplated under the 
provisions of  38 C.F.R. Part 4, §§ 4.40 and 4.45.  The Board 
finds that the increased rating evaluation assigned is 
proper, and that such adequately reflects both the limitation 
of lumbar flexion and functional loss stemming from pain on 
motion under §§ 4.40 and 4.45.  Based upon the foregoing 
discussion of the evidence and the rating criteria, the Board 
finds that the veteran's lumbar disability does not meet the 
criteria for a rating in excess of 20 percent on or after 
January 5, 1998, under diagnostic codes 5292, 5293, 5295, or 
under any other potentially applicable diagnostic codes.  In 
reaching its determination, the Board has taken into 
consideration of the provisions of  38 C.F.R. Part 4, §§ 4.40 
and 4.45 (1999).  

Entitlement to an Effective Date Prior to January 5, 1998, 
for the Grant of an Increased Evaluation of 20 percent for 
Lumbar Strain

Under the provisions of  38 U.S.C.A. § 5110(a) (West 1991) 
and 38 C.F.R. § 3.400 (1996), the effective date of an 
evaluation and award of VA disability compensation benefits 
based on an original claim or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later, unless otherwise provided.  
However, governing law and regulations further provide that 
the effective date of an award of disability compensation 
based on direct service connection will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. §  
3.400(b)(2)(i) (1999).  Governing law and regulations further 
provide that the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A.  § 5110 (b)(2) (West 1991);  
38 C.F.R. §§ 3.400 (o)(2) and (r) (1999).  

As discussed above, the veteran's currently assigned of 20 
percent disability rating for lumbar strain is predicated 
upon clinical findings of limitation of lumbar motion on VA 
orthopedic and neurological examinations on January 5, 1998, 
together with evidence of painful motion as provided under  
38 C.F.R. §§ 4.40 and 4.45 (1999).  
As noted, prior to January 5, 1998, the evaluation of the 
veteran's lumbar strain was based upon evidence of 
characteristic pain on motion under diagnostic code 5295, 
which precluded an additional rating for painful motion due 
to the prohibition against pyramiding.  See  38 C.F.R. Part 
4, § 4.14.  Further, there were no findings of functional 
loss due to flare-ups, easy fatigability, incoordination, 
pain on motion, pain on use, or weakness of the lumbar spine 
prior to January 5, 1998.  While the matter of the rating 
evaluation for the veteran's lumbar strain has remained at 
issue since her original rating evaluation, the record was 
silent for clinical findings which would warrant a rating in 
excess of 10 percent prior to the VA examinations of January 
5, 1998.  

The record in this case includes no medical evidence dated 
during the one-year period prior to January 5, 1998, which 
would warrant assignment of an effective date of increase 
prior to that date.  As governing law and regulations provide 
that the effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date, the 
Board finds that January 5, 1998, the date that it was first 
factually ascertainable that an increase in the veteran's 
lumbar disability had occurred, is the correct effective date 
for assignment of an increased rating of 20 percent for 
lumbar strain.  38 U.S.C.A.  § 5110 (b)(2) (West 1991);  
38 C.F.R. §§ 3.400 (o)(2) and (r) (1999).  Accordingly, the 
RO's 
award of an effective date of January 5, 1998, for the grant 
of an increased rating of 20 percent for lumbar strain was 
proper and is affirmed.  

Rating in Excess of 10 Percent for Residuals of a Left Knee 
Injury

The veteran's service-connected residuals of a left knee 
injury are currently rated as 10 percent disabling under  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257 (1999).  That 
diagnostic code provides that a 10 percent evaluation is 
warranted where impairment of the knee, including recurrent 
subluxation or lateral instability, is slight; a 20 percent 
evaluation is provided where such manifestations are 
moderate; and a 30 percent evaluation for severe impairment 
of the knee, including recurrent subluxation or lateral 
instability.  

The evaluation of the veteran's left knee disability has also 
been considered in light of the provisions of  38 C.F.R. Part 
4, § 4.71a, Diagnostic Codes 5003 (degenerative arthritis), 
5010 (traumatic arthritis), 5256 (ankylosis of knee), 5258 
(dislocated semilunar cartilage), 5259 (removal of semilunar 
cartilage, symptomatic), 5260 (limitation of flexion of leg), 
5261 (limitation of extension of leg), and 5262 (impairment 
of tibia and fibula).  The current record includes no 
clinical findings or diagnosis of degenerative or traumatic 
arthritis of the left knee, as required under DC 5003 or 
5010; no evidence of ankylosis (fixation) of the knee, as 
required by DC 5256; no clinical findings or diagnosis of a 
dislocated semilunar cartilage, as required under DC 5258; no 
evidence of excision of a semilunar cartilage, as required 
under DC 5259; no limitation of left knee flexion or 
extension as required by DC 5260 or 5261; and no clinical 
evidence of impairment of tibia and fibula, as required by DC 
5262.  The Board therefore finds that the evaluation of the 
veteran's left knee disability under any other potentially 
applicable diagnostic code would not yield a rating in excess 
of the currently assigned 10 percent evaluation under DC 
5257.  Further, in the absence of clinical findings of other 
impairment of the knee, including recurrent subluxation or 
lateral instability, a rating in excess of 10 percent is not 
warranted under the provisions of  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5257 (1999).  

While the veteran has asserted that she experiences frequent 
severe left knee pain on changes in the weather, with a 
corresponding restriction in her mobility, the medical record 
fails to demonstrate clinical findings of any chronically 
disabling manifestations of the veteran's left knee condition 
on service separation, or on postservice private and VA 
examinations.  The medical record shows no chronic limitation 
of left knee motion, swelling, instability, pain to patellar 
pressure, or X-ray evidence or bony or soft tissue 
abnormality of the left knee.  The record in this case fails 
to disclose any objective clinical findings of disability of 
the veteran's left knee at any time subsequent to service.  

The increased rating of 10 percent, assigned by rating 
decision of November 1996, and subsequently made effective 
from the date following service separation, was stated to be 
pain on motion and predicated upon  38 C.F.R. Part 4, §§ 4.40 
and 4.45, cited infra.  Thereafter, the record is silent for 
objective clinical findings of limitation of left knee 
motion, swelling, instability, pain to patellar pressure, 
instability, subluxation, or X-ray evidence or bony or soft 
tissue abnormality of the left knee.  The report of VA 
orthopedic and neurologic examinations in January 1998 
revealed that the veteran walked with a normal gait, that a 
full range of left knee motion was present, that there was no 
evidence of swelling, instability, subluxation, or other 
evidence of motor, sensory, or reflex deficit, and that no 
functional impairment of the left knee was found. 

The Board finds that the 10 percent rating in effect from the 
date following service separation and currently is based upon 
and takes into consideration pain on motion under  38 C.F.R. 
Part 4, §§ 4.40 and 4.45, and adequately reflects the 
functional impairment stemming from the veteran's complaints 
of pain on left knee motion.  As noted, there is no evidence 
of other impairment of the left knee, including recurrent 
subluxation or lateral instability.  Accordingly, a rating in 
excess of 10 percent for residuals of a left knee injury on 
or after January 5, 1991, is not warranted.  


Entitlement to a Rating in Excess of 10 Percent for Residuals 
of a Left Ankle Sprain

The veteran's service-connected residuals of a left ankle 
sprain are currently rated as 10 percent disabling under  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5271 (1999).  That 
diagnostic code provides a 10 percent evaluation for moderate 
limitation of motion of an ankle, and a 20 percent evaluation 
for marked limitation of motion of an ankle.  

The evaluation of the veteran's residuals of left ankle 
disability has also been considered in light of the 
provisions of  38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5003 (degenerative arthritis), DC 5010 (traumatic arthritis), 
DC 5270 (ankylosis of the ankle), DC 5272 (ankylosis of the 
subastragalar or tarsal joint), DC 5273 (malunion of the os 
calcis or astragalus), and DC 5274 (astragalectomy).  In the 
instant appeal, however, there is no competent medical 
evidence demonstrating or diagnosing degenerative or 
traumatic arthritis of the left ankle, ankylosis of the ankle 
or of the subastragalar or tarsal joints, or malunion of the 
os calcis or astragalus, and the veteran has not undergone an 
astragalectomy.  The Board finds that evaluation of the 
veteran's residuals of a left ankle sprain under any other 
potentially applicable diagnostic code would either not be 
appropriate or would not yield a higher disability evaluation 
than the 10 percent evaluation currently assigned.  

The Board further finds that a rating in excess of 10 percent 
is not warranted for residuals of left ankle sprain under the 
provisions of  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5271 (1999).  While the veteran's left ankle condition is 
currently rated under that diagnostic code, which is based on 
limitation of ankle motion, the evidence of record shows that 
the minor weakness on eversion of the foot shown on VA 
examination in May 1991 was not subsequently shown on any 
private or VA examinations, nor was the joint line tenderness 
cited on a single occasion in September 1996 demonstrated 
before or since that date.  The veteran's service-connected 
residuals of a left ankle sprain have been manifested by 
consistent 

complaints of pain on use since the day following service 
separation, without objective clinical findings of impairment 
of gait, limitation of motion, ankylosis, instability, 
malunion, weakness, incoordination, easy fatigability, or any 
other functional impairment of the left ankle.  

Based upon the foregoing discussion of the medical evidence 
and the rating criteria, the Board finds that a rating in 
excess of 10 percent for residuals of a left ankle sprain are 
not met on or after January 5, 1991.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran has not asserted that the schedular ratings are 
inadequate or that she is unemployable.  Further, the record 
in this case presents no evidence or argument to reasonably 
indicate that the provisions of  38 C.F.R. Part 4, §§ 4.16(b) 
or  3.321(b)(1) (1999) are potentially applicable.  There is 
no competent medical evidence in the record stating that the 
veteran is unemployable due to service-connected disability, 
or that vocational rehabilitation is infeasible, and the 
veteran has not testified that she is unable to obtain 
employment due to service-connected disability.  To the 
contrary, she has submitted evidence showing that she has 
full-time employment which is primarily sedentary, and that 
during the pendency of this appeal, she has worked as much as 
20 hours overtime per week.  Neither is there evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating, such as interference with employment or repeated 
hospitalizations.  38 C.F.R. § 3.321(b)(1) (1999);  Shipwash 
v. Brown,  8 Vet. App.  218, 227 (1995).  Accordingly, the 
Board will not address the issues of benefit entitlement 
under the provisions of  38 C.F.R. Part 4, §§ 4.16(b) or 
3.321(b)(1) (1999).  



ORDER

A rating in excess of 10 percent for residuals of a lumbar 
strain prior to January 5, 1998, is denied.

An effective date prior to January 5, 1998, for the grant of 
an increased rating of 20 percent for service-connected 
lumbar strain, is denied.  

A rating in excess of 20 percent for residuals of a lumbar 
strain on or after January 5, 1998, is denied.

A rating in excess of 10 percent for residuals of a left knee 
injury is denied.

A rating in excess of 10 percent for residuals of a left 
ankle sprain is denied.





		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

